DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on September 27, 2021.  As directed by the amendment: claims 1, 4, 9 and 12 have been amended, claims 16-17 have been cancelled, and no claims have been added.  Thus, claims 1-15 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objections and §112(b) rejection of the previous action.
Response to Arguments
Applicant’s arguments, see Remarks, filed September 27, 2021, with respect to newly amended independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. It is noted that claim 1 has incorporated subject matter from previous claim 12.  Applicant’s arguments are persuasive because the rationale to increase the electrical current provided in the previous action with regard to claim 12 are not supported by Davis.  Instead, the teachings of Davis seek to prolong the life of electrodes by minimizing the out migration of heavy metal ions by utilizing in part nonmetallic anti-microbial agents, intermittent low level current and/or polarity interchange.  A lower current prolongs the life of anode and cathode by minimizing the loss of ions, whereas a higher current would accomplish the opposite. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Mecham on January 12, 2022.
The application has been amended as follows: 

Claim 13, line 1 “…constant current range is…” should be “…constant current is within the range of…”.
Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed method of electroporating cells in vivo. 
The closest prior art is Hofmann, US 5,273,525.
Regarding claim 1, Hofmann fails to teach among all the limitations or render obvious a method of electroporating cells in vivo as claimed, which includes at least two electrodes exposed along an outer surface of the needle shaft that are situated spiraling and parallel to one another along the outer surface, and activating an electrical energy source in electrical communication with each electrode, to thereby pulse electrical .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.A.D./Examiner, Art Unit 3783            

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783